—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Krausman, J.), dated May 26, 1992 as denied that branch of his motion which was for summary judgment on the issue of liability, without prejudice to renew after the completion of discovery.
Ordered that the order is affirmed insofar as appealed from, with costs to respondent Wilford Earl Armistead.
The defendants in this case contend that they should be afforded the opportunity to conduct examinations before trial. We agree that the defendants should have such an opportunity (see, CPLR 3212 [f]). We additionally find that the defendants did not fail to ascertain the facts due to their own inaction (see, Meath v Mishrick, 68 NY2d 992, 994; cf., Guarino v Mohawk Containers Co., 59 NY2d 753, 754; Edwards v Terryville Meat Co., 178 AD2d 580). Bracken, J. P., Lawrence, Copertino and Florio, JJ., concur.